IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00373-CR

                   EX PARTE DONALD WAYNE GRAHAM



                                 Original Proceeding


                           MEMORANDUM OPINION


       Donald Wayne Graham, a prison inmate, presented a document which was filed

on October 30, 2015. It is difficult to understand the relief Graham seeks and the legal

basis or support for that requested relief. At times, it appears he is complaining about

the conditions in which he is confined, but also complains about the underlying

conviction. Fundamentally, it appears he would like to be moved out of the facility in

Edinburg to Waco, Texas, or at least to be permitted to be closer to his family.

       To the extent this document requests original mandamus relief from the

conditions of the prison unit in Edinburg, Texas where he is currently housed, we have

no jurisdiction over occurrences in the geographic area of the unit. See TEX. GOV’T CODE

ANN. § 22.201(k) (West 2004). To the extent this document requests original mandamus
relief from the actions of officials or employees of that prison unit, we have no

mandamus jurisdiction over those people. See id. § 22.221(a), (b).

       Further, to the extent Graham intends this document to be a writ of habeas

corpus, requesting relief from his convictions, Graham was convicted of two felony

offenses, and we have no original jurisdiction over post-conviction felony offenses. See

TEX. CODE CRIM. PROC. ANN. arts. 11.05; 11.07, § 3(a), (b) (West 2015); In re McAfee, 53

S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (noting that

"only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

felony proceedings").

       Accordingly, this proceeding is dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Proceeding dismissed
Opinion delivered and filed November 12, 2015
Do not publish
[OT06]




Ex parte Graham                                                                   Page 2